DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is being examined under the preliminarily amended claims filed on 05/04/2022. 
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites receiving a request for resources to a first application associated with a first entity, the first application having a plurality of levels of performance each corresponding to a different power consumption; and determining a particular level of performance of the first application to run on a resource under a first constraint that a sum of a power consumption of the first application running at the particular level of performance and power consumptions of one or more other resources running other applications associated with the first entity is less than or equal to a power budget associated with the first entity. 
The limitations of receiving a request for resources to an application, and determining a level of performance of the application under a constraint of a power budget not being exceeded are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  For example, for the computer-readable storage medium, “receiving” and “determining” in the context of this claim encompasses the user manually receiving the request for resources for an application and determining a level of performance for the application that is within power budget constraints. Additionally, the amendments to claim 1 filed on 05/04/2022 simply include data on the number of interrupts and idle states for other resources to make the determination of a level of performance. This process can still be performed by a person observed the presented data through a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Dependent claims 2-7 recites nothing more than additional determining steps and/or description of the parameter being considered. Accordingly, claims 2-7 also recite abstract ideas.
This judicial exception is not integrated into a practical application because  as discussed above with respect to integration of the abstract idea into a practical application, the claim simply requires determining performance levels upon receiving the request and perform the determining step using various data.     No practical application is found in the claim.   
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a storage medium with instructions for processors to perform receiving and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  These claims are not patent eligible.
As for claims 8-14, this judicial exception is not integrated into a practical application because the claim only recites one additional element – using a computer-readable storage medium storing instructions executable by one or more processors. The computer-readable storage mediums in all steps is recited at a high-level of generality (i.e. as a generic storage device with instructions for performing generic computer functions of receiving a request for resource allocation and determining performance levels) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As for claims 15-20, this judicial exception is not integrated into a practical application because the claim only recites an apparatus performing the method of claim 1.  The apparatus in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim Interpretation
In reference to claims 8-14, a computer-readable storage medium is required to be non-transitory for the claim to fall under the statutory category of article of manufacture.    In the Specification Para 170, Applicant defines computer-readable storage media as not including communication media. For the purposes of examination, computer-readable storage media will be interpreted as not including communication media.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trichy Ravi et al. US Publication No. 2015/0067356 (hereinafter Trichy Ravi) in view of Kuroishi et al. US Publication No. 2015/0022837 (hereinafter Kuroishi).

In reference to claim 1, Trichy Ravi teaches a method comprising:
receiving a request for assigning resources to a first application associated with a first entity; the first application having a plurality of levels of performance each corresponding to a different power consumption (Trichy Ravi Para 22 Lines 2-16 describes power distributor 310 that is waiting to receive an input from a manager 320 to redistribute power credits when a thread of process reaches a barrier [waiting to receive a request for assigning resources to a first application] for a cluster or node [first entity]), Trichy Ravi Para 26 Lines 10-13 describes different performance states);    
and determining a particular level of performance of the first application to run on a resource under a first constraint that a sum of a power consumption of the first application running at the particular level of performance and power consumptions of one or more other resources running other applications associated with the first entity is less than or equal to a power budget associated with the first entity (Trichy Ravi Para 26 Lines 16-20 describes the thread manager assigning program threads to CPU core 182 [first application] then the cores being placed into a power state that is determined to be the highest power state within the assigned power budget [less than or equal to the power budget for the designated application]), 
determining power consumptions are determined by a plurality of idle states of the one or more other resources by a plurality of idle states of the one or more other resources (Trichy Ravi Para 28 describes an incremental power consumption of a second core at its increased performance state [the power consumption of other cores must be determined by using the power state of the other core]. Trichy Ravi Para 23 also describes placing idle resources in the lowest P-state or a lower C-state indicating different levels of idle states)
a second application and a third application (Trichy Ravi Fig 1 and Para 16 Line 15 describe a multi-core processor with each node running a separate process [different applications])
lower idle state indicating a longer time for the resource to exit the idle state than the another resource (Trichy Ravi Para 23 describes different levels of P-states and C-state. With different levels of idle states, these states will have different time periods to return to active status, meaning that resources in a lower idle state will take a longer time to exit the idle state than other resources in a higher idle state).
Though Trichy Ravi teaches the applications are interrupted at different rate (placing the cores running the applications in and out of power states); Trichy Ravi does not explicitly teach:
the second application having a smaller number of interrupts than that of the third application
a resource running the second application having a lower idle state than that of another resource running the third application
wherein the power consumptions of the one or more other resources are determined based on a number of interrupts of the other applications.
In the analogous art of information processing devise and information processing methods, Kuroishi teaches:
a second application and a third application, the second application having a smaller number of interrupts than that of the third application (Kuroishi Para 65 describes sensing the number of interrupts in a power saving mode to determine power consumption. It would be obvious to one of ordinary skill in the art to combine this sensing of interrupts during power saving or idle states with the multiple applications of Trichy Ravi to determine which application is consuming more power in their respective idle states.)
a resource running the second application having a lower idle state than that of another resource running the third application (Kuroishi Para 65 describes sensing the number of interrupts in a power saving state to determine power consumption. Using the power consumption and duration table for each type of interrupt signal as describes in Kuroishi Para 64, it would be obvious to one of ordinary skill in the art to place the application with less interrupt signals and lower power consumption into a lower idle state than the application with higher power consumption and more interrupt signals.)
wherein the power consumptions of the one or more other resources are determined based on a number of interrupts of the other applications (Kuroishi Para 64 describes computing the power consumption of the low-power CPU 38 per a predetermined time from the count of each type of interrupt signal reported from the main CPU 34).
It would have been obvious to one of ordinary skill in the art having the teachings of both Trichy Ravi and Kuroishi before him before the effective filing date of the claimed invention to have modified Trichy Ravi to incorporate the teachings of Kuroishi to calculate power consumption using a count of the interrupts. One of ordinary skill in the art would know to monitor the number interrupts to determine where power consumption can be conserved.

In reference to claim 2, modified Trichy Ravi teaches the method of claim 1 in addition to teaching:
wherein the determining the particular level of performance of the first application comprises selecting a level of performance having a maximum power consumption that is allowable under the first constraint (Trichy Ravi Para 26 Lines 16-20 describes CPU cores 182 and 184 being placed into a power state that is determined to be the highest power states with the assigned power budget).

In reference to claim 3, modified Trichy Ravi teaches the method of claim 1 in addition to teaching:
wherein the determining the particular level of performance of the first application comprises selecting a level of performance having a minimum power consumption that is acceptable to run the first application (Trichy Ravi Para 23 Lines 1-3 describes idle processes/threads have idle resources that may be placed in the lowest P-state [placed in the lowest performance state which is the minimum acceptable power consumption]).

In reference to claim 4, modified Trichy Ravi teaches the method of claim 1 in addition to teaching:
wherein determining the particular level of performance of the first application comprises selecting a level of performance having a power consumption between a maximum power consumption and a minimum power consumption (Trichy Ravi Para 26 Lines 10-20 describes the cores having several different performance states ranging from highest performance level to lowest performance level then picking a performance level from the set. Furthermore, Trichy Ravi Para 25 Lines 8-17 describes migrating idle threads to a single processor core, allowing for different power consumption levels between the cores). 

In reference to claim 5, modified Trichy Ravi teaches the method of claim 1 in addition to teaching: 
wherein the power consumptions of the one or more other resources are further determined by a plurality of active states of the one or more other resources (Trichy Ravi Para 28 describes the residual power credit as the difference between the power credit and an incremental power consumption of the second core at its increased performance state).

In reference to claim 8, this claim recites a computer-readable storage medium storing computer-readable instructions executable by one or more processors, that when executed by the one or more processors, cause the one or more processors to perform a method with the same features and limitations as claim 1. Modified Trichy Ravi teaches claim 1 (as shown above), in addition to teaching a computer-readable storage medium storing computer-readable instructions executable by one or more processors that when executed by the one or more processors, cause the one or more processors to perform the method of claim 1 (Trichy Ravi Para 30 Lines 6-13). This claim recites no further structure or limitations. Thus, claim 8 is likewise rejected.

In reference to claim 9, modified Trichy Ravi teaches the computer-readable storage medium of claim 8 in addition to teaching:
wherein the determining the particular level of performance of the first application comprises selecting a level of performance having a maximum power consumption that is allowable under the first constraint (Trichy Ravi Para 26 Lines 16-20 describes CPU cores 182 and 184 being placed into a power state that is determined to be the highest power states with the assigned power budget).

In reference to claim 10, modified Trichy Ravi teaches the computer-readable storage medium of claim 8 in addition to teaching:
wherein the determining the particular level of performance of the first application comprises selecting a level of performance having a minimum power consumption that is acceptable to run the first application (Trichy Ravi Para 23 Lines 1-3 describes idle processes/threads have idle resources that may be placed in the lowest P-state [placed in the lowest performance state which is the minimum acceptable power consumption]).

In reference to claim 11, Trichy Ravi teaches the computer-readable storage medium of claim 8 in addition to teaching:
wherein the determining the particular level of performance of the first application comprises selecting a level of performance having a power consumption between a maximum power consumption and a minimum power consumption (Trichy Ravi Para 26 Lines 10-20 describes the cores having several different performance states ranging from highest performance level to lowest performance level then picking a performance level from the set. Furthermore, Trichy Ravi Para 25 Lines 8-17 describes migrating idle threads to a single processor core, allowing for different power consumption levels between the cores).

In reference to claim 12, Trichy Ravi teaches the computer-readable storage medium of claim 8 in addition to teaching:
wherein the power consumptions of the one or more other resources are further determined by a plurality of active states of the one or more other resources (Trichy Ravi Para 28 describes the residual power credit as the difference between the power credit and an incremental power consumption of the second core at its increased performance state).

In reference to claim 15, this claim recites an apparatus comprising one or more processors and a memory communicatively coupled to the one or more processors, the memory storing computer-readable instructions executable by the one or more processors, that when executed by the one or more processors, cause the one or more processors to perform the method of claim 1. Modified Trichy Ravi teaches claim 1 (as shown above), in addition to teaching an apparatus comprising one or more processors (Trichy Ravi Fig. 1, Para 26 Lines 3-5 CPU 0-1 for each node 180) and a memory communicatively coupled to the one or more processors, the memory storing computer-readable instructions executable by the one or more processors, that when executed by the one or more processors, cause the one or more processors to perform the method of claim 1 (Trichy Ravi Para 30 Lines 6-17). This claim recites no further structure or limitations. Thus, claim 15 is likewise rejected.

In reference to claim 16, modified Trichy Ravi teaches the apparatus of claim 15 in addition to teaching:
wherein the determining the particular level of performance of the first application comprises selecting a level of performance having a maximum power consumption that is allowable under the first constraint (Trichy Ravi Para 26 Lines 16-20 describes CPU cores 182 and 184 being placed into a power state that is determined by the node-level power distributor 152 to be the highest power states with the assigned power budget).

In reference to claim 17, modified Trichy Ravi teaches the apparatus of claim 15 in addition to teaching:
wherein the determining the particular level of performance of the first application comprises selecting a level of performance having a minimum power consumption that is acceptable to run the first application (Trichy Ravi Para 23 Lines 1-3 describes idle processes/threads have idle resources that may be placed in the lowest P-state [placed in the lowest performance state which is the minimum acceptable power consumption]).

In reference to claim 18, modified Trichy Ravi teaches the apparatus of claim 15 in addition to teaching:
wherein the determining the particular level of performance of the first application comprises selecting a level of performance having a power consumption between a maximum power consumption and a minimum power consumption (Trichy Ravi Para 26 Lines 10-20 describes the cores having several different performance states ranging from highest performance level to lowest performance level then picking a performance level from the set. Furthermore, Trichy Ravi Para 25 Lines 8-17 describes migrating idle threads to a single processor core, allowing for different power consumption levels between the cores).

In reference to claim 19, modified Trichy Ravi teaches the apparatus of claim 15 in addition to teaching:
wherein the power consumptions of the one or more other resources are further determined by a plurality of active states of the one or more other resources (Trichy Ravi Para 28 describes the residual power credit as the difference between the power credit and an incremental power consumption of the second core at its increased performance state).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trichy Ravi in view of Kuroishi, further in view of Anderson et al. US Patent No. 8,654,691 (hereinafter Anderson).

In reference to claim 6, Trichy Ravi teaches the method of claim 5. Trichy Ravi also discusses mitigating and changing performance level of the resources to boost the performance (Trichy Ravi Para 24) wherein each performance level is associated with a clock frequency (Trichy Ravi Para 26) and further teaches the system for managing power budget to facilitate the communication among the computing resources to ensure proper delay time to ensure proper synchronization and proper communication among the processes during runtime (Trichy Ravi Para 3-4 and 10-12).  
However, Trichy Ravi does not explicitly teach:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications.
In the analogous art of managing wireless communications, Anderson teaches 
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications (Anderson Col 18 Lines 56-66 describes a wireless device determining the activity status of channels based on data packets, protocol acknowledgements, etc. with this criteria being based on whether an application is latency-sensitive).
It would have been obvious to one of ordinary skill in the art having the teachings of both Trichy Ravi and Anderson before him before the effective filing date of the claimed invention to have modified Trichy Ravi to incorporate the teachings of Anderson to check for the active states of resources during communication between devices. One of ordinary skill in the art would know to monitor ongoing communication to optimize inactivity based on observed traffic flow (Anderson Col 14 Lines 19-23) to contribute to proper communication during process runtime.

In reference to claim 13, Trichy Ravi teaches the computer-readable storage medium of claim 12. Trichy Ravi also discusses mitigating and changing performance level of the resources to boost the performance (Trichy Ravi Para 24) wherein each performance level is associated with a clock frequency (Trichy Ravi Para 26) and further teaches the system for managing power budget to facilitate the communication among the computing resources to ensure proper delay time to ensure proper synchronization and proper communication among the processes during runtime (Trichy Ravi Para 3-4 and 10-12). 
However, Trichy Ravi does not explicitly teach:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications.
In the analogous art of managing wireless communications, Anderson teaches 
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications (Anderson Col 18 Lines 56-66 describes a wireless device determining the activity status of channels based on data packets, protocol acknowledgements, etc. with this criteria being based on whether an application is latency-sensitive).
It would have been obvious to one of ordinary skill in the art having the teachings of both Trichy Ravi and Anderson before him before the effective filing date of the claimed invention to have modified Trichy Ravi to incorporate the teachings of Anderson to check for the active states of resources during communication between devices. One of ordinary skill in the art would know to monitor ongoing communication to optimize inactivity based on observed traffic flow (Anderson Col 14 Lines 19-23).

In reference to claim 20, Trichy Ravi teaches the apparatus of claim 19. Trichy Ravi also discusses mitigating and changing performance level of the resources to boost the performance (Trichy Ravi Para 24) wherein each performance level is associated with a clock frequency (Trichy Ravi Para 26) and further teaches the system for managing power budget to facilitate the communication among the computing resources to ensure proper delay time to ensure proper synchronization and proper communication among the processes during runtime (Trichy Ravi Para 3-4 and 10-12).
However, Trichy Ravi does not explicitly teach:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications.
In the analogous art of managing wireless communications, Anderson teaches 
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications (Anderson Col 18 Lines 56-66 describes a wireless device determining the activity status of channels based on data packets, protocol acknowledgements, etc. with this criteria being based on whether an application is latency-sensitive).
It would have been obvious to one of ordinary skill in the art having the teachings of both Trichy Ravi and Anderson before him before the effective filing date of the claimed invention to have modified Trichy Ravi to incorporate the teachings of Anderson to check for the active states of resources during communication between devices. One of ordinary skill in the art would know to monitor ongoing communication to optimize inactivity based on observed traffic flow (Anderson Col 14 Lines 19-23).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trichy Ravi in view of He et al. China Publication No. CN112016258A (hereinafter He).

In reference to claim 7, Trichy Ravi teaches the method of claim 5. Trichy Ravi teaches taking into consideration of the variation of runtime environment and hardware platforms (Para 4 and 16).
However, Trichy Ravi does not explicitly teach:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by required uncore/memory frequencies of the one or more other applications.
In the analogous art of automatic energy-saving circuits for multi-memory SOC systems, He teaches:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by required uncore/memory frequencies of the one or more other applications (He, Description, highlighted text on pages 1 and 3 describes when a memory is used frequently, the address predictor will predict the memory needs to be in an active state).
It would have been obvious to one of ordinary skill in the art having the teachings of both Trichy Ravi and He before him before the effective filing date of the claimed invention to have modified Trichy Ravi to incorporate the teachings of He to predict active states of resources using memory frequencies. One of ordinary skill in the art would know to only supply relatively high power supply voltage when performing high power operations (He, Background, highlighted text).

In reference to claim 14, Trichy Ravi teaches the computer-readable storage medium of claim 12. Trichy Ravi teaches taking into consideration of the variation of runtime environment and hardware platforms (Para 4 and 16).
However, Trichy Ravi does not explicitly teach:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by required uncore/memory frequencies of the one or more other applications.
In the analogous art of automatic energy-saving circuits for multi-memory SOC systems, He teaches:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by required uncore/memory frequencies of the one or more other applications (He, Description, highlighted text on pages 1 and 3 describes when a memory is used frequently, the address predictor will predict the memory needs to be in an active state).
It would have been obvious to one of ordinary skill in the art having the teachings of both Trichy Ravi and He before him before the effective filing date of the claimed invention to have modified Trichy Ravi to incorporate the teachings of He to predict active states of resources using memory frequencies. One of ordinary skill in the art would know to only supply relatively high power supply voltage when performing high power operations (He, Background, highlighted text).

Response to Arguments
Applicant’s arguments filed 05/04/2022 regarding 35 U.S.C. 112(f) interpretation for claims 15-20 have been considered. Examiner agrees that the amendments to claims 15-20 are no longer subject to the claim interpretations under 35 U.S.C. 112(f). 
Applicant’s arguments filed 05/04/2022 regarding 35 U.S.C. 112(b) rejection for claim 20 have been considered. Examiner agrees that the amendments to claim 20 have overcome the 35 U.S.C. 112(b) rejection of claim 20. Thus, the rejection is withdrawn.
Applicant’s arguments filed 05/04/2022 regarding 35 U.S.C. 102 and 103 rejections for claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding 35 U.S.C. 101 rejection, applicant’s arguments are not persuasive for the following reasons:
Regarding the argument that determining power consumptions of the one or more other resources cannot be performed in the human mind, the claim is to determine performance level under specific constraints using a mathematical relationship (sum of power consumption is equal or less than power budget) with the power consumption data being collected and obtained for use in the mathematical calculation.  Claims may recite a mental process if the limitation(s) could be practically performed in the mind. The use of pen and paper does not negate the mental nature of a recited limitation that can practically be performed in the human mind. One of ordinary skill in the art would be able to determine the power consumptions of the one or more other resources given the power consumption data is provided to them.  
Regarding the integration of the abstract idea, use of a generic processor to perform the determination step does not integrate the abstract idea into practical application. Simply determining the level of performance for assignment based on power consumption based on mathematical relationships of the parameters does not improve the computer technology. Generally linking the use of the judicial exception to a particular technological environment or field of use does not provide patentability, as discussed in MPEP 2106.05(h).
Regarding the improvement consideration, MPEP 2106.04(d)(1) states that a claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter.  In this case, the claims recite a mental step of determining the level of performance; thus fail to   integrate the exception into a practical application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186                    



/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186